NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NIKI-ALEXANDER SHETTY, FKA Satish               No. 17-16810
Shetty,
                                                D.C. No. 5:17-cv-00808-NC
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

GREENPOINT MTA TRUST 2006-AR2; et
al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
               Nathanael M. Cousins, Magistrate Judge, Presiding**

                           Submitted August 15, 2018***

Before:      LEAVY, BYBEE, and N.R. SMITH, Circuit Judges.

      Niki-Alexander Shetty, FKA Satish Shetty, appeals pro se from the district

court’s judgment dismissing his action alleging federal and state law claims related


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to a foreclosure and a third-party borrower’s mortgage loan. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim

under Fed. R. Civ. P. 12(b)(6), and we may affirm on an basis supported by the

record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Shetty’s Fair Debt Collection Practices Act (“FDCPA”) claim

was proper because Shetty failed to allege facts sufficient to “state a claim that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (explaining

that “[a] pleading that offers labels and conclusions” or “naked assertions devoid

of further factual enhancement” is insufficient to survive a motion to dismiss

(citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over the state law claims after dismissing Shetty’s

FDCPA claim. See 28 U.S.C. § 1367(c)(3) (permitting district court to decline

supplemental jurisdiction if it has “dismissed all claims over which it has original

jurisdiction”); Costanich v. Dep’t of Soc. & Health Servs., 627 F.3d 1101, 1107

(9th Cir. 2010) (standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                           2                                     17-16810
      Wells Fargo Bank, N.A.’s request for judicial notice (Docket Entry No. 19)

is denied as unnecessary.

      AFFIRMED.




                                        3                                 17-16810